DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed December 17, 2021. In virtue of this communication, claims 12, 13 and 15-16 are currently patentable. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Sakamoto et al. (IDS disclosed prior art JP 2015011761 A) in view of Okayama (IDS disclosed prior art US 20140152621 Al) in further view of Katsui (US 20120120616 Al) discloses an OLED light emitting element including a TFT layer 12 and an OLED layer 15 formed on a substrate 11 is covered with a sealing layer 18 made of an insulating material. A transparent conductive film 19 is formed on an upper surface of the sealing layer 18. The entire OLED display panel 100 thus formed is housed in a box-shaped module housing 20 made of metal. Between the transparent conductive film 19 and the edge of the module housing 20, a conductive portion 21 made of a conductive tape is bonded over the entire periphery thereof. The prior art does not disclosed the amended claims.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/NELSON M ROSARIO/            Primary Examiner, Art Unit 2624